Title: From Louisa Catherine Johnson Adams to John Adams, 13 June 1823
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 13 June 1823
				
				Your last Letter my Dear John was indeed filled with grievous news and I sincerely pity the afflicted family who are left in a situation so melancholy—The shock must no doubt have been severe to your Grandfather although it was expected; but the strongest minds insensibly repel the idea of death until the inevitable doom is sealed, and we cannot fly from conviction by its sad and solemn reality—The old Gentleman is removed from a scene of sorrow and calamity from which he could not relieve those who were dear to him by the strongest ties of family connection, and is removed to a world in which we are promised oblivion to our woes. God send him rest—You will have received your fathers very kind and affectionate Letter, which will convince you that altho’ he apparently neglected you, you were never out of his thoughts—beware my Dear John of hasty judgments—they only embitter moments which otherwise would be passed in happiness, and lead us into moroseness and discontent—The pressure of public business is overpowering, and your father’s principles on this subject are severe to an excess, even to the devotion of every other thing in the world—You must therefore not imagine that you alone suffer, but believe that he loves us all equally, and that circumstances alone of the utmost importance, prevents the ready expression of his sentiments, which are always kind, always paternal—Charles must feel your loss sensibly, and I was much gratified by your manner of writing on the subject—family union and affection, I have ever found the most delightful, and the Dearest blessing that I have enjoyed through life—It is difficult in this journey even to meet with those who can supply the place of Brothers, who from our earliest recollections, are so entwined with our sorrows, our pleasures, and our affections, we naturally, nay almost imperceptibly cling to them, and want their sympathy through life—Most earnestly do I pray that no event may ever occur to blast the fruit which has ripened so propitiously under my guidance, and may you and your brothers long live to taste its sweets, and cultivate its delights—Present me most affectionately to your Grandfather—Your Uncle leaves us on Monday to begin his tour—He expects to be with you early in August, or rather in Boston; where I hope you will meet him as soon as possible after his arrival, and show him as much attention as you have in your power to offer—We shall be with you late in that Month and remain until October—My health  is so bad that I wish the time was come, but if I am not better soon, I shall make up my mind to give up the journey, as I never could go through the fatigue of Boston hospitality—God Bless you my boy; ever love your Mother
				
					L. C. A—
				
				
			